Title: To James Madison from George Jefferson, 8 January 1808
From: Jefferson, George
To: Madison, James



Dear Sir
Richmond 8th. Jany. 1808

I have duly received your favor of the 4th. inclosing a check on the United States branch bank of Norfolk for $:68:50/ 100, which can without difficulty be negotiated through the bank here, and therefore is as convenient a remittance to me as you could have made.
I could have drawn on you almost at any time for this sum, agreeably to your direction, but it was so inconsiderable that I delayed it, supposing I might have some particular occasion to make a small remittance to Washington.
I am glad to hear that the quality of the Coal was good, & am with perfect respect Dear Sir Yr. Mt. Obt. Servt.

Geo. Jefferson

